Perkins, J.
Petition for distribution. Distribution ordered in the Court below. •
The only question in the cause is whether the right of the widow to 150 dollars, in property or money, out of her deceased husband’s estate, became vested immediately on his death under the act of 1843. R. S. 1843, p. 1049.
We think, under that statute, the right of the widow was absolute to the 150 dollars, either in property or *510money, at her election, and that it vested immediately on the death of the husband.
G. S. Orth and E. H. Brackett, for the plaintiffs.
J. Pettit and S. A. Huff, for the defendants.
Per Curiam. — The decree is affirmed with costs.